Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 1 of 8




                       IN THE NORTHERN DISTRICT OF OKLAHOMA
                              UNITED STATES OF AMERICA

                                      )
    PHILIP SANDERS, an Individual and
    Husband and Next of Kin of        )
    BRENDA JEAN SANDERS,              )
    Deceased,                         )
                                      )
           Plaintiff,                 )                Case No. 17-cv-492-JED-CDL
                                      )
    v.                                )
                                      )
    TURN KEY HEALTH CLINICS, a        )                Attorney Lien Claimed
    limited liability company.        )                Jury Trial Demanded
                                      )
           Defendant.                 )
                                      )



   PLAINTIFF’S THIRD MOTION TO COMPEL DISCOVERY OF TURN KEY HEALTH
                    CLINICS, LLC AND BRIEF IN SUPPORT

          COMES NOW Plaintiff Philip Sanders (hereinafter “Plaintiff”) and respectfully requests

   that this Court grant Plaintiff’s Third Motion to Compel Discovery from Turn Key Health Clinics,

   LLC. Plaintiff provides the following in support:

                               SUMMARY OF RELEVANT FACTS

          1.     On August 31, 2017, Plaintiff filed suit against Turn Key Health Clinics, LLC

   (hereinafter “Defendant” or “TK”) for Cruel and Unusual Punishment under 42 U.S.C. § 1983,

   Wrongful Death, Negligence, Intentional Infliction of Emotional Distress, and for Punitive

   Damages.

          2.     On December 11, 2020, Plaintiff received documents responsive to prior discovery

   requests, including the table of contents of the policies and procedures and a list of documents

   used within Turn Key. See Ex. 1.

          3.     On February 2, 2021, Plaintiff sent its tenth set of discovery requests to Defendant

                                                  1
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 2 of 8




   requesting documents identified in the table of contents of the policies and procedures. See Ex. 2.

          4.        On March 10, 2021, Plaintiff received Defendant’s responses to Plaintiff’s tenth set

   of discovery requests. See Ex. 3.

          5.        Defendant states in its discovery responses that its investigation into documents

   that may be responsive to this request is ongoing, and it will supplement accordingly. See Ex. 3.

          6.        On May 18, 2021, Plaintiff and Defendant discussed the discovery deficiencies of

   its supplemental response and production. In particular, Requests for Production Numbers 48-50,

   60-70, and 57.

          7.        During the phone conversation on May 18, 2021, Defendant stated it was standing

   on its objections for the tenth set of discovery request; however, Defendant stated it will revise

   those responses to clarify that it would not be supplementing its responses with any more

   documents, since it stated it would supplement. Defendant was not willing to produce any

   additional documents. As of July 14, 2021, Plaintiff has not received supplemental answers.

                                 ARGUMENTS AND AUTHORITIES

          Discovery is a procedural matter governed in the federal courts by the Federal Rules of

   Civil Procedure. Okla. ex rel. Edmondson v. Tyson Foods, Inc., No. 05-CV-329-GKF-PJC, 2009

   U.S. Dist. LEXIS 133534, at *52 (N.D. Okla. Mar. 13, 2009). Fed. R. Civ. P. 26(b)(1) describes

   the scope of discovery as: “Parties may obtain discovery regarding any nonprivileged matter that

   is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Further, “[r]elevant

   information need not be admissible at trial if the discovery appears reasonably calculated to lead

   to the discovery of admissible evidence.” Id. The scope of discovery is broad as described under

   Rule 26.

          Plaintiff requests that the Court order Defendant to supplement its responses to Plaintiff’s



                                                     2
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 3 of 8




   tenth set of discovery.

      I.      All of Defendant’s Objections Should Be Waived

           Defendant’s objections should be waived by the court because they are boilerplate. Courts

   have continuously held that boilerplate objections waive the objections while violating the rules.

   Defendant’s objections to almost every discovery request in Plaintiff’s set of requests with:

           Objection. This Request is irrelevant, vague, ambiguous, overly broad, not
           properly limited in time and scope, unduly burdensome, not proportional to the
           needs of this case, and seeks confidential and private information that is neither
           relevant to the subject matter of the pending action nor reasonably calculated to
           lead to the discovery of admissible evidence. Subject to and without waiving these
           objections, Defendant states that its investigation into documents that may be
           responsive to this request is ongoing, and it will supplement accordingly.

   See Ex. 3. Courts have ruled that “boilerplate objections, without more, equate to no objection.”

   Terrell v. IRS (In re Terrell), 569 B.R. 881, 887 (Bankr. W.D. Okla. 2017). General or boilerplate

   objections are invalid. Id. Further, objections to discovery must be made with specificity, and the

   responding party has the obligation to explain and support its objections. Samsung Elecs. America,

   Inc. v. Chung, 2017 U.S. Dist. LEXIS 31662, 2017 WL 896897 (N.D. Tex. 2017). Courts looks

   with “disfavor on conclusory or boilerplate objections that discovery requests are irrelevant,

   immaterial, unduly burdensome, or overly broad.” Waldrop v. Discover Bank (In re Waldrop), 560

   B.R. 806, 810 (Bankr. W.D. Okla. 2016) (citing Sonnino v. University of Kansas Hosp. Auth., 221

   F.R.D. 661, 670 (D. Kan. 2004)). "'[B]oilerplate objections that include unsubstantiated claims of

   undue burden, over breath and lack of relevancy," while producing "no documents and answering

   no interrogatories . . . are a paradigm of discovery abuse.'" Waldrop, 560 B.R. at 810 (quoting

   Jacoby v. Hartford Life & Accident Ins. Co., 254 F.R.D. 477, 478 (S.D. N.Y. 2009)).

           The Federal Rules of Civil Procedure state:

           For each item or category, the response must either state that inspection and related
           activities will be permitted as requested or state with specificity the grounds for

                                                    3
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 4 of 8




            objecting to the request, including the reasons.

   Fed. R. Civ. P. 34(b)(2)(B) (emphasis added).

            Defendant has not stated the grounds in any of its responses to Plaintiff’s requests by stating

   why these requests are, for example, not relevant, vague, ambiguous, overly broad, unduly

   burdensome, and more. Plaintiff cannot, and will not, speculate and argue in this motion as to

   each one of these objections, further bogging this Court down. Moreover, one court states that

   “[t]he amendments to the Federal Rules of Civil Procedure themselves along with cases too

   numerous to cite here have all declared an ignominious end to the tradition of boilerplate

   objections.” Smash Tech., LLC v. Smash Sols., LLC, 335 F.R.D. 438, 441 (D. Utah 2020). Courts

   continue to disfavor and set aside objections that are boilerplate.

            Further, if there are no responsive documents, Defendant’s responses do not state that. “It

   is improper to assert boilerplate objections to discovery requests when there are no documents

   responsive to the requests.” Dealer Comput. Servs. v. Griffith, No. 11-2305-JWL, 2012 U.S. Dist.

   LEXIS 108490, at *3 (D. Kan. Aug. 3, 2012). This forces attorneys and parties to guess as to

   whether documents have actually been withheld or not.

            In this case, Defendant states the same objection on almost every single response to

   Plaintiff’s 10th discovery requests. For this reason, the Court should rule that all boilerplate

   objections are waived.

      II.      Requests for Production Nos. 48-50.

            Plaintiff requested certain New Hire Forms and HR Forms that were listed in the table of

   contents of the policies and procedures for Defendant. The HR forms include:

               o Employee Performance Reviews
               o Performance Management Plans
               o Missed Punch Forms



                                                      4
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 5 of 8




   See Ex. 1. The personnel files for those involved in the treatment of, or lack thereof, Ms. Sanders

   have been produced; however, there was no documentation of Employee Performance Reviews,

   Performance Management Plans, or Missed Punch Forms.

             These employees of Turn Key are the individuals who failed to treat Brenda Sanders, and

   Turn Key is ultimately responsible for their failure to treat Brenda Sanders. Those involved in Ms.

   Sanders’ lack of treatment were Lela Goatley, Cheryl Green, Tamara Jackson, Nicholas Groom,

   and Kerri Ferris. Plaintiff limited this requested from beginning of their employment through the

   end of 2017, a year after Ms. Sanders passed. The year after is relevant because Ms. Sanders

   passed so late in 2016 that there might be performance reviews or management plans that may deal

   with the treatment, or lack thereof, of Ms. Sanders. The years preceding her death are relevant as

   to Turn Key’s knowledge of employing individuals who fail to treat patients.

             Defendant has not stated whether or not responsive documents exist. Defendant has not

   stated whether it is withholding any documents. Defendant has not stated reasonings for its

   objections. Defendant has not stated to Plaintiff whether any amendments it would consider in

   producing documents.       Defendant has stated that its investigation is ongoing, and it will

   supplement accordingly. Nothing has been supplemented.

             Plaintiff requests that blank forms of these documents and any documents for those

   employees listed through 2017 are produced.

      III.      Requests for Production Nos. 60-70

             Again, Plaintiff requested documents that were mentioned in the Defendant’s table of

   contents of the policies and procedures, that are under the section labeled: “MEDICAL UNIT

   LOGS / MANAGEMENT”. See Ex. 1. Plaintiff requested the forms that have been completed

   with anything to do with Brenda Sanders and a blank form of the following:



                                                    5
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 6 of 8




               o   Alcohol Withdrawal Flowsheet
               o   Detox Orders
               o   Medical Progress Note
               o   Release of Information to Facility
               o   Vital Signs Flowsheet
               o   Waiver of Treatment
               o   Chronic Care Log
               o   Daily Checklist
               o   Provider Log
               o   Sick Call Log
               o   Staff Shift Report
               o   Weekly Report Form

   See Ex. 1. Three (3) medical progress notes of Brenda Sanders have been produced; however, no

   blank form was provided. Further, the other closest document to any of these (besides medical

   progress note) that has been produced has been a sick call request that Brenda Sanders completed,

   but no log. Nothing else on this list has been produced. Less than 20 pages of medical documents

   were produced from Defendant with regards to the treatment of Brenda Sanders. Again, Defendant

   answered every one of these requests for production with the same boilerplate objection as the

   requests discussed above. Plaintiff will not go through each objection arguing why it does not

   apply, especially when Defendant gives no explanation as to objections.

          However, Plaintiff will address why these documents are relevant to this case. First, any

   document where Brenda Sanders has been mentioned is relevant to this case. Second, Defendant

   has continued to argue and/or question in depositions that Brenda Sanders passed because she was

   an alcoholic and may have been in withdrawal; however, no alcohol withdrawal flowsheet has

   been produced, no detox orders have been produced, and no blank forms of these have been

   produced.

          Ms. Sanders’ vitals were taken; however, no vital signs flowsheet has been produced.

   Nurses testified that she was a chronic care patient; however, no chronic care log has been

   produced. Nurse Groom stated that he requested medical documents from another provider;

                                                    6
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 7 of 8




   however, no release of information to facility has been produced. These documents relate directly

   to patient care, and Ms. Sanders was a patient in the medical care of Defendant. These are just

   some examples of why these documents are relevant and discoverable. Again, any document with

   Ms. Sanders’ name on it or regarding her treatment would be relevant in this case, and blank forms

   should be produced as well of these documents.

          To the extent that Defendant now argues there are no documents responsive, this should

   not be taken lightly by the Court. Plaintiff has requested these documents. Defendant’s responses

   state nothing of the sort that there are no documents available. Further, this would likely be clear

   misleading statement, because blank versions of these forms should be available.

          Plaintiff requests that this Court order Defendant to produce these documents responsive

   to Requests for Production Nos. 60-70.

                                            CONCLUSION

          WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff’s Motion to

   Compel Discovery and order Turn Key to supplement its responses to Plaintiff’s tenth set of

   discovery requests, to include the following blank forms and forms related to Brenda Sanders:

              o   Employee Performance Reviews
              o   Performance Management Plans
              o   Missed Punch Forms
              o   Alcohol Withdrawal Flowsheet
              o   Detox Orders
              o   Medical Progress Note
              o   Release of Information to Facility
              o   Vital Signs Flowsheet
              o   Waiver of Treatment
              o   Chronic Care Log
              o   Daily Checklist
              o   Provider Log
              o   Sick Call Log
              o   Staff Shift Report
              o   Weekly Report Form



                                                    7
Case 4:17-cv-00492-JED-CDL Document 178 Filed in USDC ND/OK on 07/29/21 Page 8 of 8




          Dated this 29th day of July, 2021.



                                                 Respectfully submitted,

                                                 RICHARDSON RICHARDSON BOUDREAUX



                                                 /s/ Colton L. Richardson
                                                 Charles L. Richardson, OBA #13388
                                                 Colton L. Richardson, OBA #33767
                                                 7447 South Lewis Avenue
                                                 Tulsa, Oklahoma 74136-6808
                                                 (918) 492-7674 Telephone
                                                 (918) 493-1925 Facsimile
                                                 Attorneys for Plaintiff



                                   CERTIFICATE OF SERVICE

           I hereby certify that on the 29th day of July 2021, a true and correct copy of the above and
   foregoing was electronically transmitted to the Clerk of Court using the ECF System for filing and
   transmittal of a Notice of Electronic Filing and to all the ECF registrants who have appeared in
   this case.


                                                        /s/ Colton L. Richardson
                                                        For the Firm




                                                    8
